Citation Nr: 0719325	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-15 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to May 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In April 2007, the appellant testified 
at a Central Office hearing before the undersigned Veterans 
Law Judge.  A copy of the hearing transcript is associated 
with the record.  

The Board notes that, in his August 2003 Application for 
Compensation and/or Pension, the veteran included his already 
service-connected low back disability.  The Board construes 
this as an inferred claim for entitlement to an increased 
rating for his low back disorder.  This claim is referred to 
the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present appeal, it 
appears that the AOJ did not notify the veteran of the 
evidence that is necessary to substantiate his claim for 
service connection for gout.  On remand, any notice 
deficiencies shall be addressed.

The duty to assist includes obtaining VA and private 
treatment records and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  

The veteran contends that his gout was incurred in service.  
At the aforementioned hearing on appeal, the veteran 
testified that he has continuously sought treatment for gout 
at the VA Medical Center (VAMC) in Washington, D.C., from 
2001 to the present.  Further, he received emergency 
treatment for his gout from the Washington Hospital Center in 
2006.  On remand, the AOJ should again ask the veteran to 
identify all health care providers who have treated him for 
gout and attempt to obtain relevant treatment records, in 
particular, from the VAMC in Washington, D.C., if not already 
in the claims file.  

Service medical records contain the veteran's complaint and 
treatment for right foot pain and swelling in October 1991.  
Private treatment records dating back to April 1993 show that 
the veteran was diagnosed with gout of the feet.  After 
receipt of records, the veteran should be afforded a VA 
examination by the appropriate specialist to provide an 
opinion as to whether the veteran has a current diagnosis of 
gout for each foot.  If so, the examiner should provide an 
opinion as to whether gout for each foot may be related to 
active service.  The Board reminds the veteran that the duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, the AOJ must 
send the veteran a corrective notice that 
includes an explanation as to the 
information or evidence needed to 
establish service connection for gout.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for symptomatology of 
his gout.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In particular, the AOJ 
should obtain missing records from the 
VAMC in Washington, D.C., from 2001 to 
the present.  If records are unavailable, 
please have the health care provider so 
indicate.

3.  After completion of the above, the 
AOJ should schedule the veteran for a VA 
examination of his feet, with an 
appropriate VA specialist, in order to 
determine whether the veteran has gout 
and, if so, the nature and etiology of 
the veteran's gout.  The examiner should 
take a complete history from the veteran 
and review the entire claims file and 
must indicate in the examination report 
that such was performed.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examination report 
should include a detailed account of all 
pathology found to be present.  

After obtaining a history from the 
veteran and reviewing his claims file, 
the VA examiner should provide an opinion 
as to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's gout (1) began in, was 
incurred during or was aggravated by 
active military service, or (2) has a 
showing of continuity of symptoms after 
service as required for service 
connection.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  Following completion of the above 
development, the AOJ should readjudicate 
the appellant's claim for entitlement to 
service connection for gout.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



